Citation Nr: 1621123	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-43 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pilonidal fistula cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case for additional development in March 2014.  The case is returned for appellate review.


FINDING OF FACT

The Veteran has a pilonidal fistula cyst that was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for service connection for pilonidal fistula cyst have been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a pilonidal fistula cyst.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

In Wagner v. Principi, 370 F.3d 1089, 1092 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing VAOPGCPREC 3-2003, held that the government (VA) must show clear and unmistakable evidence of both [emphasis added not in decision] a preexisting condition and a lack of in-service aggravation to over the presumption of soundness under § 1111 [§ 311].  The Federal Circuit also considered 38 U.S.C.A. § 1153 (§ 353) and 38 C.F.R. § 3.306 in rebutting the presumption of soundness. 

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the United States Court of Appeals for Veterans Claims stated that the controlling law to rebut the presumption under 38 U.S.C. § 1111 required clear and unmistakable evidence of both preexistence (the preexistence prong) and lack of aggravation (the aggravation prong), citing Wagner. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

The issue of a pre-existing disability has been raised by the record in this case.  The service entrance examination in May 1964 has an illegible note, which appears to relate to the Veteran's skin.  The RO has interpreted the entry as showing a pilonidal cyst noted at entry into service.  It is possible that the paper copy of the treatment record was clearer.  However, it is not entirely clear from the record that was scanned into VBMS if the entry, in fact, notes pilonidal cyst.

Resolving all doubt in the favor of the Veteran, the Board will presume that there is no mention of a pilonidal cyst on the entrance examination.  There is, however, clear and unmistakable evidence that the pilonidal cyst pre-existed service.  A later entry in the treatment records notes in May 1968 that the Veteran had a history of a pilonidal cyst dating back to 1964 that had existed prior to service with periodic drainage and infection.

As there is clear and unmistakable evidence of a pre-existing pilonidal cyst, the burden falls on VA to establish that there is clear and unmistakable evidence that the pre-existing pilonidal cyst was not aggravated by service.

The service treatment records show that in August 1965, the Veteran noted that he had pruritus ani intermittently for years but then two weeks prior noted pain on defecation and then purulent discharge.  The provisional diagnosis was fistula-in-ano; there was no equipment on board the ship for an anoscopy and he was treated with sitz baths.  After being examined at the Naval Hospital, he was found to have a pilonidal sinus, part of which had been removed.

In January 1966 the Veteran was seen for incision and drainage of a pilonidal cyst.  The drain was removed and cleaned and the Veteran was instructed to take a sitz bath for 30 minutes.  The Veteran was seen the following day and was doing well.  He was instructed to continue with the sitz baths.

An August 1967 treatment record shows that the Veteran had draining on the right buttock; there was no evidence of pilonidal cyst at present time.  The plan was sitz baths.

An April 26, 1968 treatment record notes that the Veteran had incision and drainage of a pilonidal cyst that was now infected.  It was noted that the Veteran wanted to have his pilonidal sinus treated before release from active duty.  

An April 28, 1966 treatment record shows the Veteran had an inflamed pilonidal sinus; he was to commence hot sitz baths and return to sick call daily.  An April 29, 1968 treatment record shows the Veteran had an inflamed pilonidal sinus that had been intermittent for the past year.  He had been on sitz baths for two days.  The consult noted that the Veteran had a chronic pilonidal abscess that was now inflamed again.  It was noted that it was "too bad he didn't have it excised during a quiescent period" and that now he had extension bilaterally, as well as several posterior sinus tracts.  Incision and drainage was performed.  It was recommended that the Veteran keep the dressing on until May 2.  

A surgical consult in May 1968 notes that the Veteran had a pilonidal cyst and an earlier incision and drainage that was now infected.  Surgery was scheduled.

A May 22, 1968 surgical record notes that the Veteran had a history of pilonidal cyst dating back to 1964 with periodic drainage and infection that had existed prior to service.  It was noted that the Veteran was not infected but was admitted for an elective pilonidal cystectomy.  The Veteran was taken to surgery where a pilonidal cystectomy was performed.  Post-operatively the Veteran did well and had no complications.  He was later released from active duty in June 1968.  It was noted that he was exempt from physical examination due to his hospitalization on May 22, 1968.

After service, the Veteran was seen by a private treatment provider in August 1992 for a pilonidal cyst.  The Veteran noted that this was operated on in the Navy and he was told it would never recur.  He reported that it had been inflamed since four days prior.  Objective evaluation showed an inflamed lymph node that was tender in the left inguinal area and a red, swollen hard abscess of the perirectal area that was indurated and not draining.  The assessment was pilonidal cyst.

A November 2009 VA primary care record notes the Veteran was a first-time patient.  It was noted that he had a pilonidal cyst, which drained at times and that the skin around it was irritated.  The Veteran was seen for wound care to the pilonidal cyst and skin around it starting in January 2010.  The Veteran stated that the pilonidal cyst was removed in 1968 but never healed completely and that he was no longer a good candidate for surgical revision.

The Veteran's wife submitted a statement in December 2009 that she had known the Veteran since 1962 and recalled that during the Veteran's time in the military he had a pilonidal cyst fistular operation.  She noted that apparently the site never closed and he always had pain to the lower spine and buttocks with a foul odor at the buttocks.  She also noted that since the operation she noticed that he walked with a slight waddle and complained of pain on walking distances and climbing.  She indicated that the Veteran never went to the doctor for many years because he did not have insurance and did not realize he could go to a VA hospital.  He noted that in 1977 he had the cyst lanced in Pennsylvania and that she had been taking care of the wound site since September 1978.

The Veteran also submitted a statement in December 2009 noting the surgery in service.  He noted that the cyst never quite closed and in 1997 he had a severe flare-up of the cyst and severe infection with major swelling.  He indicated that he had the cyst lanced by a doctor in Pennsylvania.  He also noted another major severe flare-up in August 1992 with pain and swelling and difficulty walking, climbing, and sitting.

A July 2010 VA examination report notes that the Veteran's pilonidal disease noted on the entrance examination was not caused or aggravated by service beyond the normal progression of the condition.  The examiner further commented that, in fact, the pre-existing condition presumably got better after the elective cystectomy performed while in service, as there was no evidence of recurrence or complaints of a pilonidal abscess until 1992, many years after service.

In December 2013 the Veteran testified at the Board hearing that he did not know he had a pilonidal cyst prior to service and no one told him he had one at entrance into boot camp. See December 2013 Board hearing transcript, pp. 3-4.  He noted that he had no problems with the cyst at entrance into service.  Id. at 19.  He noted that in the Navy he worked as an engineman and worked in the boiler room and mess decks that were poorly ventilated and that he would sweat a lot.  Id. at 5-6.  He also recalled that after service, the cyst got infected and he had the cyst lanced by a doctor in Pennsylvania in 1975.  Id. at 9-10.  He further testified that during the long stretches of time without medical treatment, he treated the cyst on his own with the help of his wife.  Id. at 19-20.

The Board remanded the case for a medical opinion addressing this issue in March 2014, as the only medical opinion addressing the etiology of the Veteran's pilonidal cyst in July 2010 was inadequate.  Specifically, the July 2010 VA examiner, who determined that the Veteran's pre-existing pilonidal fistula cyst was not caused by or aggravated by his active duty service beyond the normal progression of the condition, based the opinion on the fact that the Veteran had an elective cystectomy in May 1968 while in service and had no evidence of recurrence or complaints of pilonidal cyst until 1992.  The Board noted that the examiner needed to provide an addendum opinion addressing the Veteran's lay assertions, including his hearing testimony in December 2013 of working in a hot boiler room and mess area, when considering whether the Veteran's pilonidal fistula cyst was aggravated by his active duty service beyond the normal or natural progression.  The examiner was asked to state whether there was clear and unmistakable evidence that the Veteran's pilonidal fistula cyst was not aggravated by his active duty service beyond the normal or natural progression of the condition.  The examiner was to consider the Veteran's credible lay assertions regarding continuity of symptoms since his in-service May 1968 cystectomy and his Board hearing testimony regarding his duties in-service and how they might have contributed to any exacerbation.

The same examiner, who conducted the July 2010 VA examination, provided a supplemental opinion in June 2014.  The examiner noted that upon further review of the Veteran's medical records and his reported history/ allegations, the opinion was sustained.  The examiner found that the Veteran's pre-existing condition was not aggravated by service beyond the normal progression of the condition.  The rationale was that the Veteran's pilonidal cyst did not increase in severity in service.  

The examiner commented that the Veteran alleged that his pre-existing condition was aggravated by his military duties; but there was no medical evidence to suggest that the Veteran's in-service duties aggravated the condition beyond the normal progression.  The examiner noted that the Veteran had acute flare-ups of the pilonidal cyst with pain and drainage from the area and emphasized that he underwent an "ELECTIVE" excision of the pilonidal cyst to fix the problem prior to separation.  The examiner determined that the medical records clearly showed that post-operatively the Veteran did well with no complications.  Thus, the examiner found that the recurrence of the cyst in service was a natural and common progression of the disorder and did not reflect an increase in disability.  Indeed, as noted by the examiner, the Veteran was treated for the pre-existing condition in a proper manner and was granted the elective surgical procedure prior to his separation.  In this regard, the examiner found that the military provided the Veteran with outstanding medical services in an attempt to cure his pre-existent condition.  

The examiner found that there was no evidence of chronic problems, complaint, or treatment between 1968 and 1992.  The examiner further noted that while the Veteran reported post-service recurrence of pilonidal cyst symptoms, medical research had clearly established a pilonidal cyst as a chronic disorder, in that surgery was the only cure, and surgery to cure the cyst commonly failed.  Therefore, the examiner found that the Veteran's pilonidal cyst was not aggravated by service; and the recurrence of the cyst in service was a natural and common progression of the disorder and did not reflect an increase in disability.

The probative value of the opinions provided by the examiner in July 2010 and June 2014 is diminished by the fact that the examiner gave no weight to the Veteran's assertions concerning the symptoms he experienced regarding his pilonidal cyst after the surgery, or prior to his military service.  The Veteran has submitted statements and testimony that he did not experience any symptoms related to his pilonidal cyst prior to his military service, but that in service he started to experience symptoms and also was working in an extremely hot environment, which caused him to sweat profusely.  He also has submitted statements and testimony that, notwithstanding the lack of medical treatment records reflecting any treatment, he experienced ongoing symptoms related to his pilonidal cyst after the surgery in service from 1968 to 1992.  In addition, his wife submitted competent statements concerning the prolonged symptoms the Veteran experienced starting in the 1970s after the surgery to excise the pilonidal cyst in service.  Thus, the examiner's statement that there was no evidence of chronic problems, complaint, or treatment related to the cyst between 1968 and 1992 was not accurate.  

While there is a lack of contemporaneous medical records showing treatment for the pilonidal cyst from 1968 to 1992, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (noting that "evidence of a prolonged period without medical complaint" may be considered in determining whether a claimant's condition is related to service).

If an examiner renders a negative opinion based on the absence of treatment or complaints in service or since service, and 1) there is competent lay evidence of in service incurrence or continuity of symptomatology since service, and 2) the Board has found the lay evidence credible; then the opinion is based on an inaccurate factual premise because there is evidence of in service complaints and/or post service complaints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993).  

The Veteran is competent to report the symptoms related to his pilonidal cyst.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau, supra; Davidson, supra.  The Veteran is also competent to report that he was exposed to extremely hot temperatures in service and first started to experience symptoms concerning his pilonidal cyst during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he was exposed to high temperatures during service and has experienced symptoms related to his pilonidal cyst during service that were not previously experienced prior to service. 

Moreover, the Board finds the Veteran's reports of in-service symptoms concerning his pilonidal cyst in service to be credible.  His records are internally consistent, as the record at entrance into service does not reflect any symptoms experienced by the Veteran concerning his pilonidal cyst.  Subsequent service treatment records show symptoms associated with his pilonidal cyst in 1965, 1966, 1967, and several visits in April 1968 noting that the pilonidal cyst was infected, which led to the Veteran's request to have the pilonidal cyst treated prior to his separation from service.  The April 1966 treatment records also show that the Veteran had extension bilaterally and several posterior sinus tracts, and the examining clinician suggested that this was due to previous excision of the cyst not being performed during a quiescent period.  Given that the service treatment records support the Veteran's assertions that his pilonidal cyst was aggravated during service, and the Veteran has consistently reported the incidents in service that aggravated his pilonidal cyst, the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

The Veteran also submitted competent and credible statements concerning symptoms experienced after service, including severe flare-ups and severe infection with major swelling, difficulty walking, climbing, and sitting; and noted that he had a private doctor in Pennsylvania lance the cyst.  

In addition, as noted, the Veteran's wife submitted competent and credible statements concerning the prolonged symptoms she observed the Veteran experiencing after his military service.  Specifically, she noted that she witnessed the Veteran walking with a slight waddle and complaining of pain at his tailbone with walking and climbing, and that there was always a foul odor at the buttocks.  In addition, she recalled that he had the cyst lanced by a doctor in Pennsylvania in 1977 and that she had been taking care of the wound site since September 1978.

While there are some discrepancies in the date of the surgery in Pennsylvania to lance the cyst after service, overall, these discrepancies do not significantly diminish the probative value of the Veteran's and his wife's statements.

Based on the foregoing, the Board finds that the evidence does not show clear and unmistakable evidence that the Veteran's pre-existing cyst was not aggravated by his service.  As VA cannot rebut the second prong of establishing by clear and unmistakable evidence that the Veteran's pre-existing pilonidal cyst was not aggravated by military service, the Veteran is presumed sound at entry into service.  Therefore, the issue is whether the Veteran's present pilonidal cyst was incurred during his military service.  See 38 C.F.R. § 3.304(b).

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the service treatment records showing treatment for symptoms related to the pilonidal cyst including infection, which prompted the Veteran to seek surgery to remove the cyst in service, the Veteran's reports of in-service symptoms concerning his pilonidal cyst, his and his wife's reports of post-service treatment for symptoms concerning the pilonidal cyst from 1968 to 1992 when he first sought medical treatment, and medical evidence showing current treatment for pilonidal cyst are persuasive evidence in favor of service connection.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to.").  

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for pilonidal fistula cyst is granted.

The Veteran's service connection claim for pilonidal fistula cyst has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER


Entitlement to service connection for pilonidal fistula cyst is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


